 

Exhibit 10.3

 

Execution Version

 

Reference is made to the Intercreditor Agreement described below. Each Secured
Party, by accepting the benefits of the security provided hereby, (i) consents
(or is deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Collateral Trustee on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Secured Party.

 

Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of this Security Agreement and the Intercreditor Agreement, the
provisions of the Intercreditor Agreement shall control.

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT
and irrevocable proxy

 

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY dated as of
March 12, 2015 (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Security Agreement”) is entered into by ENERGY
XXI GULF COAST, INC., a Delaware corporation (the “Company”), and each
SUBSIDIARY GUARANTOR (as defined in the Indenture hereinafter described) party
hereto on the date hereof or that becomes a party hereto after the date hereof
pursuant to Section 7.11 (the Company and each such Subsidiary Guarantor from
time to time party hereto, collectively, the “Grantors” and each, individually,
a “Grantor”), in favor of U.S. BANK NATIONAL ASSOCIATION, in its capacity as
Collateral Trustee (as defined in the Indenture hereinafter described) for the
ratable benefit of the Secured Parties (as defined below).

 

WITNESSETH :

 

A.           The Company will issue its 11.000% Senior Secured Second Lien Notes
due 2020 in an initial aggregate principal amount of $1,450,000,000, pursuant to
an Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Indenture”) by and among
the Company, Energy XXI Ltd, Energy XXI USA, Inc., a Delaware corporation
(“Intermediate Holdco”), the Subsidiary Guarantors party thereto from time to
time and U.S. Bank National Association, as the Trustee (as defined therein).

 

B.           The Indenture requires the Grantors to enter into this Security
Agreement and grant to the Collateral Trustee, for the ratable benefit of the
Secured Parties, a security interest in the Collateral (as hereinafter defined).

 

C.           In connection with the Indenture, the Grantors, Intermediate
Holdco, the Trustee and the Collateral Trustee are entering into that certain
Collateral Trust Agreement dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Collateral Trust Agreement”), which sets forth the terms on which the
Collateral Trustee will receive, hold, administer, maintain, enforce and
distribute the proceeds of all liens upon any property of any Grantor or
Intermediate Holdco at any time held by the Collateral Trustee, in trust for the
benefit of the current and future holders of the Parity Lien Obligations (as
defined in the Indenture), including the Secured Parties.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

 

 

 

D.           Certain Priority Lien Obligations and Junior Lien Obligations
(each, as defined in the Indenture) may be outstanding from time to time and, as
such, to set forth the relative rights of the holders of the Priority Lien
Obligations, the holders of the Parity Lien Obligations (including the Secured
Parties), and the holders of the Junior Lien Obligations, The Royal Bank of
Scotland plc, as the Priority Lien Collateral Agent (as defined in the
Indenture), and the Collateral Trustee are entering into that certain
Intercreditor Agreement dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

E.           The board of directors or equivalent governing body of each
Grantor, as applicable, has determined that such Grantor’s execution, delivery
and performance of this Security Agreement may reasonably be expected to provide
substantial benefit to such Grantor, directly or indirectly, and are in the best
interests of such Grantor.

 

F.           Each Grantor has duly authorized the execution, delivery and
performance of this Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital (including all capital stock, partnership,
membership or other equity interests in such Person), whether or not
certificated.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” is defined in Section 4.3(b).

 

“Company” is defined in the preamble.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

2

 

 

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form, (b)
software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.

 

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Trustee, that provides for the
Collateral Trustee to have “control” (as defined in the UCC) over certain
Collateral.

 

“Copyright Collateral” means all copyrights of any Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of such Grantor’s rights, titles and
interests in and to all copyrights registered in the United States Copyright
Office or anywhere else in the world, including without limitation those
copyrights referred to in Item C of Schedule III hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit, which are owned or licensed by such
Grantor.

 

“Distributions” means all cash, cash dividends, stock dividends, other
distributions, liquidating dividends, shares of stock resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions or payments (whether similar or dissimilar to the foregoing) on or
with respect to, or on account of, any Pledged Share or Pledged Interest or
other rights or interests constituting Collateral.

 

“Equipment” is defined in Section 2.1(a).

 

“Filing Statements” is defined in Section 3.5.

 

“Excluded EPL Intercompany Note” means the intercompany note described in clause
(5) of the definition of “Excluded Assets” in the Indenture, so long as the same
constitutes an “Excluded Asset”.

 

“General Intangibles” means all “general intangibles” and all “payment
intangibles”, each as defined in the UCC, and shall include all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations and all Intellectual Property Collateral
(in each case, regardless of whether characterized as general intangibles under
the UCC).

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

3

 

 

“Governmental Approval” is defined in Section 2.1(f).

 

“Grantor” is defined in the preamble.

 

“Indenture” is defined in the recitals.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intercreditor Agreement” is defined in the recitals.

 

“Inventory” is defined in Section 2.1(b).

 

“Obligor” means the Company and each Guarantor.

 

“Organic Document” means, relative to any Person, its certificate or articles of
incorporation, articles and memorandum of association, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and similar or comparable agreement or
certificate, and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Person’s Capital Securities.

 

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing,
(b) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a), (c) all
patent licenses, and other agreements providing any Grantor with the right to
use any items of the type referred to in clauses (a) and (b) above, and (d) all
Proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and Proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license.

 

“Pledged Interests” means all Capital Securities or other ownership interests of
any Pledged Interests Issuer described in Item A of Schedule I hereto; all
registrations, certificates, articles, by-laws, regulations, limited liability
company agreements or constitutive agreements governing or representing any such
interests; all options and other rights, contractual or otherwise, at any time
existing with respect to such interests, as such interests are amended,
modified, or supplemented from time to time, and together with any interests in
any Pledge Interests Issuer taken in extension or renewal thereof or
substitution therefor.         

 

“Pledged Interests Issuer” means each Person identified in Item A of Schedule I
hereto as the issuer of the Pledged Shares or the Pledged Interests identified
adjacent to the name of such Person.

 

“Pledged Note Issuer” means any issuer of a Pledged Note.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

4

 

 

“Pledged Notes” means all promissory notes issued to any Grantor, as such
promissory notes are amended, restated, modified or supplemented from time to
time and together with any promissory note of any Pledged Note Issuer taken in
extension or renewal thereof or substitution therefor, provided, however, that
the Excluded EPL Intercompany Note shall not constitute a “Pledged Note”
hereunder.

 

“Pledged Property” means all Pledged Notes, Pledged Interests, Pledged Shares,
all assignments of any amounts due or to become due with respect to the Pledged
Interests or the Pledged Shares, all other instruments which are required to be
delivered by any Grantor to the Collateral Trustee under this Security Agreement
or any other Note Document, and all proceeds of any of the foregoing, provided,
however, that the Excluded EPL Intercompany Note shall not constitute “Pledged
Property” hereunder.

 

“Pledged Shares” means all Capital Securities of any Pledged Interests Issuer
identified under Item A of Schedule I.

 

“Receivables” is defined in Section 2.1(c).

 

“Related Contracts” is defined in Section 2.1(c).

 

“second priority” means Liens that (a) may be junior in priority to the Liens
securing Priority Lien Obligations, to the extent permitted to be incurred or to
exist under the Intercreditor Agreement, and (b) are senior in priority to the
Liens securing Junior Lien Obligations, to the extent permitted to be incurred
or to exist under the Intercreditor Agreement.

 

“Secured Obligations” is defined in Section 2.2.

 

“Secured Parties” means the Trustee, the Collateral Trustee, the Holders and
each other holder of any Secured Obligation.

 

“Securities Act” is defined in Section 6.2(a).

 

“Security Agreement” is defined in the preamble.

 

“Subsidiary Grantor” is defined in Section 2.8.

 

“Termination Date” means the earliest to occur of (a) the satisfaction and
discharge of the Indenture pursuant to Article 10 thereof, (b) Legal Defeasance
pursuant to Article 8 of the Indenture, (c) Covenant Defeasance pursuant to
Article 8 of the Indenture, and (d) the date on which all outstanding Secured
Obligations have been indefeasibly paid in full in cash and discharged.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

5

 

 

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”), (b) all trademark licenses for
the grant by or to any Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with the foregoing, including any
claim by any Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
any Grantor (all of the foregoing being collectively called a “Trade Secret”),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

SECTION 1.2. Indenture Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Indenture.

 

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1. Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Collateral Trustee, for its benefit and the ratable benefit of each of the
Secured Parties, and hereby grants to the Collateral Trustee, for its benefit
and the ratable benefit of each of the other Secured Parties, a continuing
security interest in all of such Grantor’s following property, whether now or
hereafter existing, owned or acquired by such Grantor, and wherever located
(collectively for all Grantors, the “Collateral”):

 

(a)          all equipment in all of its forms of such Grantor, wherever
located, and all machinery, apparatus, installation facilities and other
tangible personal property, and all parts thereof and all accessions, additions,
attachments, improvements, substitutions, replacements and proceeds thereto and
therefor (any and all of the foregoing being the “Equipment”);

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

6

 

  

(b)          all inventory in all of its forms of such Grantor, wherever
located, including (i) all oil, gas, or other hydrocarbons and all products and
substances derived therefrom, all raw materials and work in process therefore,
finished goods thereof, and materials used or consumed in the manufacture or
production thereof, (ii) all goods in which such Grantor has an interest in mass
or a joint or other interest or right of any kind (including goods in which such
Grantor has an interest or right as consignee), and (iii) all goods which are
returned to or repossessed by such Grantor, and all accessions thereto, products
thereof and documents therefore (any and all such inventory, materials, goods,
accessions, products and documents being the “Inventory”);

 

(c)          all accounts, money, payment intangibles, deposit accounts
(including, without limitation, each Deposit Account listed on Item G of
Schedule II, each Collateral Account and all amounts on deposit therein and all
cash equivalent investments carried therein and all proceeds thereof),
contracts, contract rights, all rights constituting a right to the payment of
money, chattel paper, documents, documents of title, instruments, letters of
credit, letter-of-credit rights and General Intangibles of such Grantor, whether
or not earned by performance or arising out of or in connection with the sale or
lease of goods or the rendering of services, including all moneys due or to
become due in repayment of any loans or advances, and all rights of such Grantor
now or hereafter existing in and to all security agreements, guaranties, leases,
agreements and other contracts securing or otherwise relating to any such
accounts, money, payment intangibles, deposit accounts, contracts, contract
rights, rights to the payment of money, chattel paper, documents, documents of
title, instruments, letters of credit, letter-of-credit rights and General
Intangibles (any and all such accounts, money, payment intangibles, deposit
accounts, contracts, contract rights, rights to the payment of money, chattel
paper, documents, documents of title, instruments, letters of credit,
letter-of-credit rights and General Intangibles being the “Receivables”, and any
and all such security agreements, guaranties, leases, agreements and other
contracts being the “Related Contracts”);

 

(d)          all Intellectual Property Collateral of such Grantor;

 

(e)          all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;

 

(f)          all governmental approvals, permits, licenses, authorizations,
consents, rulings, tariffs, rates, certifications, waivers, exemptions, filings,
claims, orders, judgments and decrees (each a “Governmental Approval”), to the
extent a security interest may be granted therein; provided that any
Governmental Approval that by its terms or by operation of law would be void,
voidable, terminable or revocable if mortgaged, pledged or assigned hereunder is
expressly excepted and excluded from the Liens and terms of this Security
Agreement, including the grant of security interest in this Section 2.1;

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

7

 

  

(g)          all interest rate swap agreements, interest rate cap agreements and
interest rate collar agreements, and all other agreements or arrangements
designed to protect such Grantor against fluctuations in interest rates or
currency exchange rates and all commodity hedge, commodity swap, exchange,
forward, future, floor, collar or cap agreements, fixed price agreements and all
other agreements or arrangements designed to protect such Grantor against
fluctuations in commodity prices;

 

(h)          to the extent not included in the foregoing, all bank accounts,
investment property, fixtures and supporting obligations;

 

(i)          all Pledged Interests, Pledged Notes, Pledged Shares and any other
Pledged Property and all Distributions, interest, and other payments and rights
with respect to such Pledged Property;

 

(j)          all accessions, substitutions, replacements, products, offspring,
rents, issues, profits, returns, income and proceeds of and from any and all of
the foregoing Collateral (including proceeds which constitute property of the
types described in clauses (a), (b), (c), (d), (e), (f), (g), (h), (i) and (k)
and proceeds deposited from time to time in any lock boxes of such Grantor, and,
to the extent not otherwise included, all payments and proceeds under insurance
(whether or not the Collateral Trustee is the loss payee thereof), or any
condemnation award, indemnity, warranty or guaranty, payable by reason of loss
or damage to or otherwise with respect to any of the Collateral); and

 

(k)          all of such Grantor’s other property and rights of every kind and
description and interests therein, including without limitation, all other
“Accounts”, “Certificated Securities”, “Chattel Paper”, “Commercial Tort Claims”
(including those set forth on Item I of Schedule II attached hereto (as such
schedule may be updated from time to time in accordance with Section 4.8
hereof)), “Commodity Accounts”, “Commodity Contracts”, “Deposit Accounts”,
“Documents”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”,
“Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”,
“Letters of Credit”, “Money”, “Proceeds”, “Securities”, “Securities Accounts”,
“Security Entitlements”, “Supporting Obligations” and “Uncertificated
Securities” as such terms are defined in the UCC.

 

Notwithstanding anything to the contrary contained in this Security Agreement
(including this Section 2.1) or in any other Note Document, the term
“Collateral” shall not include any Excluded Assets.

 

SECTION 2.2. Security for Obligations. This Security Agreement and the
Collateral secure the prompt and indefeasible payment in full and performance of
all Notes Obligations now or hereafter existing under this Security Agreement,
the Indenture or any other Note Document, whether for principal, interest,
costs, fees, expenses or otherwise, howsoever created, arising or evidenced,
whether direct or indirect, primary or secondary, fixed or absolute or
contingent, joint or several, or now or hereafter existing under this Security
Agreement and each other Note Document (as used herein, the “Secured
Obligations”).

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

8

 

 

SECTION 2.3. Continuing Security Interest; Transfer of Notes; Reinstatement.

 

(a)          This Security Agreement shall create a continuing security interest
in the Collateral and shall (i) remain in full force and effect until the
Termination Date, (ii) be binding upon each Grantor and its successors,
transferees and assigns, and (iii) inure, together with the rights and remedies
of the Collateral Trustee hereunder, to the benefit of the Collateral Trustee
and each other Secured Party and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing, any Holder may assign
or otherwise transfer (in whole or in part) any Note held by it as provided in
the Indenture and any successor or assignee thereof shall thereupon become
vested with all the rights and benefits in respect thereof granted to such
Holder under each Note Document (including this Security Agreement) to the
extent contemplated by the Indenture. Upon the Termination Date, (i) the
security interest granted herein shall automatically terminate and all rights to
the Collateral shall revert to the applicable Grantor and (ii) the Collateral
Trustee will, at the Grantors’ sole expense, deliver to each applicable Grantor,
without any representations, warranties or recourse of any kind whatsoever, all
certificates and instruments representing or evidencing all Pledged Notes,
Pledged Shares and Pledged Interests, together with all other Collateral held by
the Collateral Trustee hereunder, and execute and deliver to any Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

 

(b)          If at any time all or any part of any payment theretofore applied
by the Collateral Trustee or any Secured Party to any of the Secured Obligations
is or must be rescinded or returned by the Collateral Trustee or any such
Secured Party for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy, reorganization or other similar proceeding of any
Grantor or any other Person), such Secured Obligations shall, for purposes of
this Security Agreement, to the extent that such payment is or must be rescinded
or returned, be deemed to have continued to be in existence, notwithstanding any
application by the Collateral Trustee or such Secured Party or any termination
agreement or release provided to any Grantor, and this Security Agreement shall
continue to be effective or reinstated, as the case may be, as to such Secured
Obligations, all as though such application by the Collateral Trustee or such
Secured Party had not been made. This Section 2.3(b) shall survive the
Termination Date.

 

SECTION 2.4. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Collateral Trustee of any of its rights hereunder shall not
release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Collateral Trustee nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Collateral Trustee nor any Secured
Party be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

9

 

 

SECTION 2.5. Delivery of Pledged Property.

 

(a)          All certificates or instruments representing or evidencing any
Collateral, including all Pledged Shares and Pledged Notes, shall be delivered
to and held by or on behalf of (or in the case of the Pledged Notes, endorsed to
the order of) the Collateral Trustee pursuant hereto, shall be in suitable form
for transfer by delivery, and shall be accompanied by all necessary indorsements
or instruments of transfer or assignment, duly executed in blank.

 

(b)          To the extent any of the Collateral constitutes an “uncertificated
security” (as defined in Section 8-102(a)(18) of the UCC) or a “security
entitlement” (as defined in Section 8-102(a)(17) of the UCC), the applicable
Grantor shall take and cause the appropriate Person (including any issuer,
entitlement holder or securities intermediary thereof) to take all actions
necessary to grant “control” (as defined in 8-106 of the UCC) to the Collateral
Trustee over such Collateral.

 

SECTION 2.6. Distributions on Pledged Shares. In the event that any Distribution
with respect to any Pledged Shares or Pledged Interests pledged hereunder is
permitted to be paid in accordance with the Indenture, such Distribution or
payment may be paid directly to the applicable Grantor. If any Distribution is
made in contravention of the Indenture, the applicable Grantor shall hold the
same segregated and in trust for the Collateral Trustee until paid to the
Collateral Trustee in accordance with Section 4.1(e).

 

SECTION 2.7. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of a
security interest and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Collateral Trustee (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of the Grantors
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any Note
Document, (b) the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against any Grantor or any other Obligor or
any other Person under the provisions of any Note Document or otherwise, or
(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligations, (c) any change in the time, manner
or place of payment of, or in any other term of, all or any part of the Secured
Obligations, or any other extension, compromise or renewal of any Secured
Obligations, (d) any reduction, limitation, impairment or termination of any
Secured Obligations (except in the case of the occurrence of the Termination
Date) for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise, (e) any
amendment to, rescission, waiver, or other modification of, or any consent to or
departure from, any of the terms of any Note Document, (f) any addition,
exchange or release of any Collateral for the Secured Obligations, or any
surrender or non-perfection of any collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by any Secured Party securing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, any Grantor or any other Obligor, any surety or any
guarantor.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy

10

 

 

SECTION 2.8. Waiver of Subrogation. Until one year and one day after the
Termination Date, each Grantor that is a Subsidiary Guarantor (as used in this
Section 2.8, a “Subsidiary Grantor”) hereby irrevocably waives any claim or
other rights which it may now or hereafter acquire against the Company or any
other Obligor that arise from the existence, payment, performance or enforcement
of such Grantor’s obligations under this Security Agreement or any other Note
Document, including any right of subrogation, reimbursement, exoneration or
indemnification, any right to participate in any claim or remedy of any Secured
Party against the Company or any other Obligor or any collateral which any
Secured Party now has or hereafter acquires, whether or not such claim, remedy
or right arises in equity, or under contract, statute or common law, including
the right to take or receive from the Company or any other Obligor, directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to such Subsidiary Grantor in violation of the preceding sentence and the
Termination Date shall have not occurred, then such amount shall be deemed to
have been paid to such Subsidiary Grantor for the benefit of, and held in trust
for, the Collateral Trustee (on behalf of the Secured Parties), and shall
forthwith be paid to the Collateral Trustee to be credited and applied upon the
Secured Obligations, whether matured or unmatured. Each Subsidiary Grantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Indenture and that the waiver set
forth in this Section 2.8 is knowingly made in contemplation of such benefits.

 

SECTION 2.9. Election of Remedies. Except as otherwise provided in the
Indenture, if any Secured Party may, under applicable law, proceed to realize
its benefits under this Security Agreement or any other Security Document,
either by judicial foreclosure or by non-judicial sale or enforcement, such
Secured Party may, at its sole option, determine which of its remedies or rights
it may pursue without affecting any of its rights and remedies under this
Security Agreement. If, in the exercise of any of its rights and remedies, any
Secured Party shall forfeit any of its rights or remedies, including its right
to enter a deficiency judgment against any Grantor or any other Obligor or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Grantor hereby consents to such action by such
Secured Party and waives any claim based upon such action, even if such action
by such Secured Party shall result in a full or partial loss of any rights of
subrogation that such Grantor might otherwise have had but for such action by
such Secured Party.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to the Collateral Trustee and each
other Secured Party as at the date hereof, as follows:

 

SECTION 3.1. Reserved.

 

SECTION 3.2. Non-Contravention. The execution, delivery and performance by such
Grantor of this Security Agreement do not contravene such Grantor’s Organic
Documents.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

11

 

 

SECTION 3.3. No Governmental Approval, etc. Except for filings to perfect and
maintain the perfection of the Liens arising pursuant to the Security Documents,
no authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other Person (other than those that have
been, or on the date hereof will be, duly obtained or made and that are, or on
the date hereof will be, in full force and effect) is required for (a) the
consummation of the transactions contemplated hereby or the due execution,
delivery or performance by such Grantor of this Security Agreement, (b) for the
grant by such Grantor of the security interest granted hereby, (c) for the
perfection or maintenance of the security interests hereunder, including the
second priority (subject to Permitted Liens) nature of such security interest,
or the exercise by the Collateral Trustee of its rights and remedies hereunder,
or (d) for the exercise by the Collateral Trustee of the rights of control,
possession, voting or other rights provided for in this Security Agreement
(subject to the Intercreditor Agreement), except (i) with respect to any Pledged
Shares or Pledged Interests, as may be required in connection with a disposition
of such Pledged Shares or Pledged Interests by laws affecting the offering and
sale of securities generally, the remedies in respect of the Collateral pursuant
to this Security Agreement and (ii) any “change of control” or similar filings
required by state licensing agencies.

 

SECTION 3.4. Validity, etc. This Security Agreement constitutes the legal, valid
and binding obligations of such Grantor, enforceable against such Grantor in
accordance with its terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).

 

SECTION 3.5. Ownership, No Liens, etc. Such Grantor is the legal and beneficial
owner of, and has good and defensible title to (and has full right and authority
to pledge, grant and assign) its Collateral, free and clear of all Liens and
options, except for any Lien (a) granted pursuant to this Security Agreement in
favor of the Collateral Trustee or (b) that is a Permitted Lien. No effective
UCC financing statement or other filing similar in effect covering all or any
part of the Collateral is on file in any recording office, except those filed in
favor of the Collateral Trustee relating to this Security Agreement or the Note
Documents, Permitted Liens or as to which a duly authorized termination
statement relating to such UCC financing statement or other instrument has been
delivered to the Collateral Trustee on the date hereof. This Security Agreement
creates a valid security interest in the Collateral, securing the payment of the
Secured Obligations, and, except for the proper filing with the Secretary of
State of the jurisdiction of incorporation or formation of the applicable
Grantor of UCC-1 financing statements naming each Grantor as debtor and the
Collateral Trustee as secured party (collectively, the “Filing Statements”), all
filings and other actions necessary to perfect and protect such security
interest have been duly taken and such security interest shall be a second
priority security interest.

 

SECTION 3.6. As to Capital Securities of the Subsidiaries, Investment Property.

 

(a)          With respect to the Pledged Shares, all such Pledged Shares are
duly authorized and validly issued, fully paid and non-assessable, and
represented by a certificate.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

12

 

 

(b)          With respect to the Pledged Interests, no such Pledged Interests
(i) are dealt in or traded on securities exchanges or in securities markets,
(ii) expressly provide that such Pledged Interests are securities governed by
Article 8 of the UCC, or (iii) are held in a Securities Account, except, with
respect to this clause (b), Pledged Interests (A) for which the Collateral
Trustee is the registered owner or (B) with respect to which the Pledged
Interests Issuer has agreed in an authenticated record with the applicable
Grantor and the Collateral Trustee to comply with any instructions of the
Collateral Trustee without the consent of such Grantor.

 

(c)          Such Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the date hereof to the Collateral Trustee,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer reasonably acceptable to the Collateral Trustee.

 

(d)          With respect to Uncertificated Securities constituting Collateral
owned by such Grantor, such Grantor has caused the Pledged Interests Issuer or
other issuer thereof either (i) to register the Collateral Trustee as the
registered owner of such security, or (ii) to agree in an authenticated record
with such Grantor and the Collateral Trustee that such Pledged Interests Issuer
or other issuer will comply with instructions with respect to such security
originated by the Collateral Trustee without further consent of such Grantor.

 

(e)          The percentage of the issued and outstanding Capital Securities in
any Person owned by such Grantor is set forth on Schedule I. All of the Pledged
Shares and Pledged Interests of such Grantor constitute one hundred percent
(100%) of such Grantor’s interest in the applicable Pledged Interests Issuer and
the percentage of the total membership, partnership and/or other equity
interests in the Pledged Interests Issuer indicated on Schedule I.

 

(f)          The Grantor payee, Pledged Note Issuer, initial principal balance
and outstanding principal balance as of the date hereof of each Pledged Note
(and the date and name thereof) is set forth on Item B of Schedule I. All of
Pledged Notes have been duly authorized, executed, endorsed, issued and
delivered, and are the legal, valid and binding obligation of the issuers
thereof, and are not in default.

 

SECTION 3.7. Grantor’s Name, Location, etc.

 

(a)          (i) The jurisdiction in which such Grantor is located for purposes
of Sections 9-301 and 9-307 of the UCC is set forth in Item A-1 of Schedule II
hereto, (ii) the place of business of such Grantor or, if such Grantor has more
than one place of business, the chief executive office of such Grantor and the
office where such Grantor keeps its records concerning the Receivables, and all
originals of all chattel paper which evidence Receivables, is set forth in Item
A-2 of Schedule II hereto, and (iii) such Grantor’s federal taxpayer
identification number is set forth in Item A-3 of Schedule II hereto.

 

(b)          All of the Equipment, Inventory and Goods of such Grantor are
located at the places specified in Item B, Item C and Item D, respectively, of
Schedule II hereto.

 

(c)          Such Grantor does not have any trade names.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

13

 

 

(d)          Such Grantor has not been known by any legal name different from
the one set forth on Item A-1 of Schedule II, nor has such Grantor been the
subject of any merger or other corporate reorganization, except as set forth in
Item E of Schedule II hereto.

 

(e)          (Reserved).

 

(f)          Such Grantor does not maintain any Deposit Accounts, Securities
Accounts or Commodity Accounts with any Person, in each case, except as set
forth on Item G of Schedule II.

 

(g)          None of the Receivables is evidenced by a promissory note or other
instrument other than a promissory note or instrument that has been delivered to
the Collateral Trustee (with appropriate endorsements).

 

(h)          Such Grantor is not the beneficiary of any Letters of Credit,
except as set forth on Item H of Schedule II (as such schedule may be amended or
supplemented from time to time) hereto and such Grantor has obtained the consent
of each issuer of any material Letter of Credit to the assignment of the
proceeds of such Letter of Credit to the Collateral Trustee.

 

(i)          Such Grantor does not have any Commercial Tort Claims (i) in which
a suit has been filed by such Grantor, and (ii) where the amount of damages
reasonably expected to be claimed exceeds $1,000,000, except as set forth on
Item I of Schedule II.

 

(j)          The name set forth on Item A-1 of Schedule II is the true and
correct legal name (as defined in the UCC) of such Grantor.

 

(k)          Such Grantor has obtained a legal, valid and enforceable consent of
each issuer of any Letter of Credit with a stated amount in excess of $2,500,000
to the assignment of the Proceeds of such Letter of Credit to the Collateral
Trustee and has not consented to, and is otherwise aware of any Person (other
than the Collateral Trustee pursuant hereto, the Priority Lien Collateral Agent
or the Junior Lien Collateral Agent in accordance with the Intercreditor
Agreement, the Indenture and the other Note Documents) having control (within
the meaning of Section 9-104 of the UCC) over, or any other interest in any of
such Grantor’s rights in respect thereof.

 

SECTION 3.8. Possession of Inventory, Control; etc. Such Grantor (a) has
exclusive possession and control of its Equipment and Inventory, and (b) is the
sole entitlement holder of its Accounts and no other Person (other than the
Collateral Trustee pursuant to this Security Agreement or any other Person with
respect to Permitted Liens) has “control” or “possession” of, or any other
interest in, any of its Accounts or any other securities or property credited
thereto except as permitted pursuant to this Security Agreement.

 

SECTION 3.9. Negotiable Documents, Instruments and Chattel Paper. Such Grantor
has, contemporaneously herewith, delivered to the Collateral Trustee possession
of all originals of all Documents, Instruments, Promissory Notes, Pledged Notes
and tangible Chattel Paper owned or held by such Grantor (duly endorsed, in
blank, if requested by the Collateral Trustee).

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

14

 

 

SECTION 3.10. Intellectual Property Collateral. Such Grantor represents that
except for any Patent Collateral, Trademark Collateral, and Copyright Collateral
specified in Item A, Item B and Item C, respectively, of Schedule III hereto,
and any and Trade Secrets Collateral, such Grantor owns and has no interests in
any Intellectual Property Collateral as of the date hereof other than the
Computer Hardware and Software Collateral.

 

ARTICLE IV
COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1. As to Investment Property, etc.

 

(a)          Capital Securities of Subsidiaries. No Grantor shall allow or
permit any of its Subsidiaries (i) that is a corporation, business trust, joint
stock company or similar Person, to issue Uncertificated Securities, unless such
Person promptly takes the actions set forth in Section 4.1(b)(ii) with respect
to any such Uncertificated Securities, (ii) that is a partnership or limited
liability company, to (A) issue Capital Securities that are to be dealt in or
traded on securities exchanges or in securities markets, (B) expressly provide
in its Organic Documents that its Capital Securities are securities governed by
Article 8 of the UCC, or (C) place such Subsidiary’s Capital Securities in a
Securities Account, unless such Person promptly takes the actions set forth in
Section 4.1(b)(ii) with respect to any such Capital Securities, and (iii) to
issue Capital Securities in addition to or in substitution for the Pledged
Property or any other Capital Securities pledged hereunder, except for
additional Capital Securities issued to such Grantor; provided that (A) such
Capital Securities are immediately pledged and delivered to the Collateral
Trustee, and (B) such Grantor delivers a supplement to Schedule I to the
Collateral Trustee identifying such new Capital Securities as Pledged Property,
in each case pursuant to the terms of this Security Agreement. No Grantor shall
permit any of its Subsidiaries to issue any warrants, options, contracts or
other commitments or other securities that are convertible to any of the
foregoing or that entitle any Person to purchase any of the foregoing, and
except for this Security Agreement or any agreement in respect of Secured Debt
compliant with the Intercreditor Agreement, shall not, and shall not permit any
of its Subsidiaries to, enter into any agreement creating any restriction or
condition upon the transfer, voting or control of any Pledged Property.

 

(b)          Investment Property (other than Certificated Securities). Within 60
days of the Issue Date (and at all times thereafter), with respect to (i) any
Deposit Accounts, Securities Accounts, Commodity Accounts, Commodity Contracts
or Security Entitlements constituting Investment Property Collateral owned or
held by any Grantor, such Grantor shall cause the intermediary maintaining such
Investment Property to execute a Control Agreement relating to such Investment
Property pursuant to which such intermediary agrees to comply with the
Collateral Trustee’s instructions with respect to such Investment Property
without further consent by such Grantor, or (ii) any Uncertificated Securities
(other than Uncertificated Securities credited to a Securities Account)
constituting Investment Property owned or held by such Grantor, such Grantor
will cause the Pledged Interests Issuer or other issuer of such securities to
either (A) register the Collateral Trustee as the registered owner thereof on
the books and records of the issuer, or (B) execute a Control Agreement relating
to such Investment Property pursuant to which the Pledged Interests Issuer or
other issuer agrees to comply with the Collateral Trustee’s instructions with
respect to such Uncertificated Securities without further consent by such
Grantor.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

15

 

 

(c)          Certificated Securities (Stock Powers). Each Grantor agrees that
all Pledged Shares (and all other certificated shares of Capital Securities
constituting Collateral) delivered by such Grantor pursuant to this Security
Agreement will be accompanied by duly endorsed undated blank stock powers, or
other equivalent instruments of transfer reasonably acceptable to the Collateral
Trustee. Each Grantor will, from time to time upon the request of the Collateral
Trustee, promptly deliver to the Collateral Trustee such stock powers,
instruments and similar documents, reasonably satisfactory in form and substance
to the Collateral Trustee, with respect to the Collateral as the Collateral
Trustee may reasonably request and will, from time to time upon the request of
the Collateral Trustee after the occurrence of any Event of Default, promptly
transfer any Pledged Shares, Pledged Interests or other shares of Capital
Securities constituting Collateral into the name of any nominee designated by
the Collateral Trustee.

 

(d)          Continuous Pledge. Each Grantor will (subject to the terms of the
Indenture) deliver to the Collateral Trustee and at all times keep pledged to
the Collateral Trustee pursuant hereto, on a second priority, perfected basis
all Pledged Property, Investment Property, all dividends and Distributions with
respect thereto, all payment intangibles to the extent they are evidenced by a
Document, Instrument, promissory note or Chattel Paper, and all interest and
principal with respect to such payment intangibles, and all Proceeds and rights
from time to time received by or distributable to such Grantor in respect of any
of the foregoing Collateral. Each Grantor agrees that it will, promptly (but in
any event no later than seven Business Days) following receipt thereof, deliver
to the Collateral Trustee possession of all originals of Pledged Interests,
Pledged Shares, Pledged Notes and any other Pledged Property, negotiable
Documents, Instruments, promissory notes and Chattel Paper that it acquires
following the date hereof and shall deliver to the Collateral Trustee a
supplement to Schedule I identifying any such new Pledged Interests, Pledged
Shares, Pledged Notes or other Pledged Property.

 

(e)          Voting Rights; Dividends, etc. Each Grantor agrees:

 

(i)          that promptly upon receipt of notice of the occurrence and
continuance of an Event of Default from the Collateral Trustee and without any
request therefor by the Collateral Trustee, so long as such Event of Default
shall continue, to deliver (properly endorsed where required hereby or requested
by the Collateral Trustee) to the Collateral Trustee all Distributions with
respect to Investment Property, all interest principal and other cash payments
on payment intangibles, the Pledged Property and all Proceeds of the Pledged
Property or any other Collateral, in case thereafter received by such Grantor,
all of which shall be held by the Collateral Trustee as additional Collateral;

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

16

 

 

(ii)         that, with respect to Pledged Property or any other Collateral
consisting of general partner interests, limited partner intersts or limited
liability company interests, promptly upon receipt of notice of the occurrence
and continuance of an Event of Default from the Collateral Trustee and of the
Collateral Trustee’s intention to exercise its voting power under Section
4.1(e)(iii) such Grantor shall modify the applicable Organic Documents to admit
the Collateral Trustee as a general partner, limited partner or member, as
applicable; and

 

(iii)        if an Event of Default shall have occurred and be continuing and
the Collateral Trustee has notified such Grantor of the Collateral Trustee’s
intention to exercise its voting power under this Section 4.1(e)(iii), subject
to the Intercreditor Agreement,

 

(A) the Collateral Trustee may exercise (to the exclusion of such Grantor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Shares, Investment Property or other Capital Securities constituting
Collateral AND EACH GRANTOR HEREBY GRANTS THE COLLATERAL TRUSTEE AN IRREVOCABLE
PROXY (WHICH IRREVOCABLE PROXY SHALL CONTINUE IN EFFECT UNTIL THE TERMINATION
DATE) EXERCISABLE UNDER SUCH CIRCUMSTANCES, TO VOTE THE PLEDGED SHARES, PLEDGED
INTERESTS, INVESTMENT PROPERTY AND SUCH OTHER COLLATERAL; AND

 

(B) promptly to deliver to the Collateral Trustee such additional proxies and
other documents as may be necessary to allow the Collateral Trustee to exercise
such voting power.

 

All Distributions, interest, principal, cash payments, payment intangibles and
Proceeds that may at any time and from time to time be held by any Grantor but
which such Grantor is then obligated to deliver to the Collateral Trustee,
shall, until delivery to the Collateral Trustee, be held by such Grantor
separate and apart from its other property in trust for the Collateral Trustee.
The Collateral Trustee agrees that unless a Default shall have occurred and be
continuing and the Collateral Trustee shall have given the notice referred to in
Section 4.1(e), each Grantor shall have the exclusive voting power, and is
granted a proxy, with respect to any Capital Securities (including any of the
Pledged Shares) constituting Collateral. The Collateral Trustee shall, upon the
written request of any Grantor, promptly deliver such proxies and other
documents, if any, as shall be reasonably requested by such Grantor which are
necessary to allow such Grantor to exercise that voting power with respect to
any such Capital Securities (including any of the Pledged Shares) constituting
Collateral; provided, however, that no vote shall be cast, or consent, waiver,
or ratification given, or action taken by such Grantor that would violate any
provision of the Indenture or any other Note Document (including this Security
Agreement).

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

17

 

 

SECTION 4.2. Organic Documents; Change of Name, etc. No Grantor will change its
state of incorporation, formation or organization or its name, identity,
organizational identification number or corporate structure unless such Grantor
shall have (a) given the Collateral Trustee at least fifteen (15) days’ prior
notice of such change and (b) taken all actions necessary or as requested by the
Collateral Trustee to ensure that the Liens on the Collateral granted in favor
of the Collateral Trustee for the benefit of the Secured Parties remain
perfected, second priority Liens.

 

SECTION 4.3. As to Accounts.

 

(a)          Each Grantor shall have the right to collect all Accounts, subject
to the other provisions of this Security Agreement.

 

(b)          Upon (i) the occurrence and continuance of an Event of Default and
(ii) the delivery of notice by the Collateral Trustee to the applicable Grantor,
all Proceeds of Collateral received by such Grantor shall be delivered in kind
to the Collateral Trustee for deposit in a Deposit Account of such Grantor
(A) maintained with the Collateral Trustee or (B) maintained at a depositary
bank other than the Collateral Trustee to which such Grantor, the Collateral
Trustee and the depositary bank have entered into a Control Agreement in form
and substance reasonably acceptable to the Collateral Trustee providing that the
depositary bank will comply with the instructions originated by the Collateral
Trustee directing disposition of the funds in the account without further
consent by such Grantor (any such Deposit Accounts, together with any other
Accounts pursuant to which any portion of the Collateral is deposited with the
Collateral Trustee, a “Collateral Account,” and collectively, the “Collateral
Accounts”), and such Grantor shall not commingle any such Proceeds, and shall
hold separate and apart from all other property, all such Proceeds in express
trust for the benefit of the Collateral Trustee until delivery thereof is made
to the Collateral Trustee.

 

(c)          Following the delivery of notice pursuant to clause (b)(ii), the
Collateral Trustee shall have, subject to the Intercreditor Agreement, the right
to apply any amount in the Collateral Accounts to the payment of any Secured
Obligations which are due and payable or in accordance with the Collateral Trust
Agreement.

 

(d)          With respect to each of the Collateral Accounts, it is hereby
confirmed and agreed that (i) deposits in such Collateral Account are subject to
a security interest as contemplated hereby, (ii) such Collateral Account shall
be under the control of the Collateral Trustee and (iii) the Collateral Trustee
shall have the sole right of withdrawal over such Collateral Account.

 

(e)          Following the occurrence and during the continuance of an Event of
Default, at the request of the Collateral Trustee, such Grantor will maintain
all of its Deposit Accounts only with the Collateral Trustee or with any
depositary institution that has entered into a Control Agreement in favor of the
Collateral Trustee.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

18

 

 

SECTION 4.4. As to Grantors’ Use of Collateral.

 

(a)          Reserved.

 

(b)          At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the Secured
Obligations, subject to the Intercreditor Agreement, the Collateral Trustee may
(i) notify any parties obligated on any of the Collateral to make payment to the
Collateral Trustee of any amounts due or to become due thereunder, and
(ii) enforce collection of any of the Collateral by suit or otherwise and
surrender, release, or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
indebtedness thereunder or evidenced thereby.

 

(c)          Upon request of the Collateral Trustee following the occurrence and
during the continuance of an Event of Default, subject to the Intercreditor
Agreement, each Grantor will, at its own expense, notify any parties obligated
on any of the Collateral to make payment to the Collateral Trustee of any
amounts due or to become due thereunder.

 

(d)          At any time following the occurrence and during the continuation of
an Event of Default, subject to the terms of the Intercreditor Agreement, the
Collateral Trustee may endorse, in the name of any Grantor, any item, howsoever
received by the Collateral Trustee, representing any payment on or other
Proceeds of any of the Collateral.

 

SECTION 4.5. Reserved.

 

SECTION 4.6. As to Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

 

(a)          Reserved;

 

(b)          Reserved;

 

(c)          in no event will such Grantor or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof unless it promptly
informs the Collateral Trustee, and upon request of the Collateral Trustee
(subject to the terms of the Indenture and the Intercreditor Agreement),
executes and delivers all agreements, instruments and documents as the
Collateral Trustee may reasonably request to evidence the Collateral Trustee’s
security interest in such Intellectual Property Collateral;

 

(d)          Reserved;

 

(e)          following the obtaining of an interest in any material Intellectual
Property, such Grantor shall deliver a supplement to Schedule III identifying
such new Intellectual Property; and

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

19

 

 

(f)          following the obtaining of an interest in any material Intellectual
Property by such Grantor or following the occurrence and during the continuance
of an Event of Default, upon the request of the Collateral Trustee (subject to
the terms of the Intercreditor Agreement), such Grantor shall deliver all
agreements, instruments and documents the Collateral Trustee may reasonably
request to evidence the Collateral Trustee’s security interest in such
Intellectual Property Collateral and as may otherwise be required to acknowledge
or register or perfect the Collateral Trustee’s interest in any part of such
item of Intellectual Property Collateral unless such Grantor shall determine in
good faith that any Intellectual Property Collateral is of negligible economic
value to such Grantor.

 

SECTION 4.7. As to Letter-of-Credit Rights.

 

(a)          Each Grantor, by granting a security interest in its
Letter-of-Credit Rights to the Collateral Trustee, intends to (and hereby does)
collaterally assign to the Collateral Trustee its rights (including its
contingent rights) to the Proceeds of all Letter-of-Credit Rights of which it is
or hereafter becomes a beneficiary or assignee. Promptly following the date on
which any Grantor obtains any Letter-of-Credit Rights after the date hereof,
such Grantor shall (i) deliver a supplement to Schedule II identifying such new
Letter-of-Credit Right and (ii) cause the issuer of each Letter of Credit and
each nominated person (if any) with respect thereto to consent to such
assignment of the Proceeds thereof in a consent agreement in form and substance
reasonably satisfactory to the Collateral Trustee and deliver written evidence
of such consent to the Collateral Trustee.

 

(b)          Upon the occurrence of an Event of Default, each Grantor will,
promptly upon request by the Collateral Trustee and subject to the terms of the
Intercreditor Agreement, (i) notify (and each Grantor hereby authorizes the
Collateral Trustee to notify) the issuer and each nominated person with respect
to each of the Letters of Credit that the Proceeds thereof have been assigned to
the Collateral Trustee hereunder and any payments due or to become due in
respect thereof are to be made directly to the Collateral Trustee and
(ii) arrange for the Collateral Trustee to become the transferee beneficiary
Letter of Credit.

 

SECTION 4.8. As to Commercial Tort Claims. Each Grantor covenants and agrees
that, until the Termination Date, with respect to any Commercial Tort Claim in
excess of $1,000,000 individually or in the aggregate hereafter arising, it
shall, subject to the Intercreditor Agreement, deliver to the Collateral Trustee
a supplement to Schedule II in form and substance reasonably satisfactory to the
Collateral Trustee, identifying such new Commercial Tort Claims.

 

SECTION 4.9. Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in Section
16 of the U.S. Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, with a value in excess of $1,000,000, such Grantor shall promptly
notify the Collateral Trustee thereof and, at the request of the Collateral
Trustee and subject to the terms of the Intercreditor Agreement, shall take such
action as the Collateral Trustee may request to vest in the Collateral Trustee
control under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Collateral Trustee agrees with the Grantors that the
Collateral Trustee will arrange, pursuant to procedures reasonably satisfactory
to the Collateral Trustee and so long as such procedures will not result in the
Collateral Trustee’s loss of control, for each Grantor to make alterations to
the electronic chattel paper or transferable record permitted under Section
9-105 of the UCC or, as the case may be, Section 201 of the U.S. Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
U.S. Uniform Electronic Transactions Act for a party in control to allow without
loss of control, unless an Event of Default has occurred and is continuing or
would occur after taking into account any action by such Grantor with respect to
such electronic chattel paper or transferable record.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

20

 

 

SECTION 4.10. Reserved.

 

SECTION 4.11. Reserved.

 

SECTION 4.12. Further Assurances, etc. Each Grantor shall warrant and defend the
right and title herein granted unto the Collateral Trustee in and to the
Collateral (and any right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever. Each Grantor agrees
that, from time to time at its own expense, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Collateral Trustee may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. No Grantor shall
enter into any amendment or supplement to, or modification or waiver of, any
term or provision of any Organic Document of such Grantor or a Pledged Interests
Issuer, which could reasonably be expected to be materially adverse to the
interests of the Collateral Trustee and the other Secured Parties. Each Grantor
shall provide, or cause the applicable Pledged Interests Issuer to provide, the
Collateral Trustee with a copy of any amendment or supplement to, or
modification or waiver of, any term or provision of any of Organic Document of
any Pledged Interests Issuer. Each Grantor agrees that, upon the acquisition
after the date hereof by such Grantor of any Collateral, with respect to which
the security interest granted hereunder is not perfected automatically upon such
acquisition, to take such actions with respect to such Collateral or any part
thereof as required by the Note Documents. Without limiting the generality of
the foregoing, each Grantor will:

 

(a)          subject to the terms of the Intercreditor Agreement, from time to
time upon the request of the Collateral Trustee, promptly deliver to the
Collateral Trustee such stock powers, instruments and similar documents,
reasonably satisfactory in form and substance to the Collateral Trustee, with
respect to such Collateral as the Collateral Trustee may reasonably request and
will, from time to time upon the request of the Collateral Trustee, after the
occurrence and during the continuance of any Event of Default, promptly transfer
any securities constituting Collateral into the name of any nominee designated
by the Collateral Trustee; if any Collateral shall be evidenced by an
Instrument, negotiable Document, promissory note or tangible Chattel Paper,
deliver and pledge to the Collateral Trustee hereunder such Instrument,
negotiable Document, promissory note, Pledged Note or tangible Chattel Paper
duly endorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance reasonably satisfactory to the Collateral
Trustee;

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

21

 

 

(b)          file (and each Grantor hereby authorizes the Collateral Trustee and
each designee thereof to file) such Filing Statements or continuation
statements, or amendments thereto (which, in each case, may describe the
collateral covered thereby as “all assets” or words of similar import), and such
other instruments or notices (including any assignment of claim form under or
pursuant to the federal assignment of claims statute, 31 U.S.C. § 3726, any
successor or amended version thereof or any regulation promulgated under or
pursuant to any version thereof), as may be necessary or that the Collateral
Trustee may request in order to perfect and preserve the security interests and
other rights granted or purported to be granted to the Collateral Trustee hereby
(with the authorization contained in this Section 4.12 being irrevocable and
continuing until the Termination Date);

 

(c)          deliver to the Collateral Trustee and at all times keep pledged to
the Collateral Trustee pursuant hereto, on a second priority, perfected basis
(except for Permitted Liens), at the request of the Collateral Trustee, all
Investment Property constituting Collateral, all Distributions with respect
thereto, and all interest and principal with respect to promissory notes, and
all Proceeds and rights from time to time received by or distributable to such
Grantor in respect of any of the foregoing Collateral;

 

(d)          Reserved;

 

(e)          not create any tangible Chattel Paper without placing a legend on
such tangible Chattel Paper indicating that the Collateral Trustee has a
security interest in such Chattel Paper;

 

(f)          furnish to the Collateral Trustee, from time to time at the
Collateral Trustee’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Trustee may reasonably request, all in reasonable
detail; and

 

(g)          do all things reasonably requested by the Collateral Trustee in
accordance with this Security Agreement in order to enable the Collateral
Trustee to have and maintain control over the Collateral consisting of
Investment Property, Deposit Accounts, Letter-of-Credit Rights and Electronic
Chattel Paper.

 

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Trustee to file one or more
financing or continuation statements, any amendments thereto, and other similar
documents necessary or desirable in the opinion of the Collateral Trustee to
perfect or maintain the perfection of the Collateral Trustee’s or any Secured
Party’s security interest in the Collateral or any portion thereof, in each of
the foregoing cases, without the signature and without further authorization of
such Grantor. Each Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any UCC financing statement covering
the Collateral or any part thereof shall be sufficient as a UCC financing
statement where permitted by law. Each Grantor hereby authorizes the Collateral
Trustee to file financing statements describing as the collateral covered
thereby “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
Collateral described in this Security Agreement.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

22

 

 

ARTICLE V
THE COLLATERAL TRUSTEE

 

SECTION 5.1. Collateral Trustee Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Trustee its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Trustee’s discretion,
following the occurrence and during the continuance of an Event of Default, to
take any action and to execute any instrument, subject to the Intercreditor
Agreement, which the Collateral Trustee may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including (a) to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (b) to receive, endorse, and collect any drafts or other
Instruments, Documents and Chattel Paper, in connection with clause (a) above,
(c) to file any claims or take any action or institute any proceedings which the
Collateral Trustee may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Trustee with
respect to any of the Collateral, and (d) to perform the affirmative obligations
of such Grantor hereunder. EACH GRANTOR HEREBY ACKNOWLEDGES, CONSENTS AND AGREES
THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 5.1 IS IRREVOCABLE
AND COUPLED WITH AN INTEREST AND SHALL BE EFFECTIVE UNTIL THE TERMINATION DATE.

 

SECTION 5.2. Collateral Trustee May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Trustee may itself perform, or cause
performance of such agreement, and the expenses of the Collateral Trustee
incurred in connection therewith shall be payable by such Grantor pursuant to
Section 7.8 of the Collateral Trust Agreement and the Collateral Trustee may
from time to time take any other action which the Collateral Trustee reasonably
deems necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

 

SECTION 5.3. Collateral Trustee Has No Duty.

 

(a)          The powers conferred on the Collateral Trustee hereunder are solely
to protect its interest (on behalf of the Secured Parties) in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
reasonable care of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Trustee shall have no
duty as to any Collateral or responsibility for (a) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Investment Property and any other Pledged
Property, whether or not the Collateral Trustee has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

23

 

 

(b)          Anything contained herein to the contrary notwithstanding, the
Collateral Trustee may from time to time, when the Collateral Trustee deems it
to be necessary, appoint one or more subagents (each a “Subagent”) for the
Collateral Trustee hereunder with respect to all or any part of the Collateral
(and shall notify the Company and the Priority Lien Collateral Agent; provided,
that the failure to so notify the Company and/or the Priority Lien Collateral
Agent shall not affect the provisions of this Section 5.3(b)). In the event that
the Collateral Trustee so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by the Grantors hereunder shall be deemed for
purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Trustee, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Trustee, with all rights,
powers, privileges, interests, obligations and remedies of the Collateral
Trustee hereunder with respect to such Collateral, and (iii) the term
“Collateral Trustee,” when used herein in relation to any rights, powers,
privileges, interests, obligations and remedies of the Collateral Trustee with
respect to such Collateral, shall include such Subagent; provided, however, that
no such Subagent shall be authorized to take any action with respect to any such
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Trustee.

 

SECTION 5.4. Reasonable Care. The Collateral Trustee is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Collateral Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Collateral Trustee accords its own personal property, or (b) if
the Collateral Trustee takes such action for that purpose as any Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Collateral Trustee to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

 

SECTION 5.5. Collateral Trust Agreement Controls. Subject to Section 7.12, in
the event of any conflict or inconsistency between the provisions of the
Collateral Trust Agreement and this Article V, the provisions of the Collateral
Trust Agreement shall control.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

24

 

 

ARTICLE VI
REMEDIES

 

SECTION 6.1. Certain Remedies. Subject to the Intercreditor Agreement, if any
Event of Default shall have occurred and be continuing:

 

(a)          The Collateral Trustee may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process, (ii) require any Grantor to, and each Grantor
hereby agrees that it will, at its expense and upon request of the Collateral
Trustee forthwith, assemble all or part of the Collateral as directed by the
Collateral Trustee and make it available to the Collateral Trustee at a place to
be designated by the Collateral Trustee that is reasonably convenient to both
parties, (iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process, (iv) without notice
except as specified below, lease, license, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Trustee’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Trustee may
deem commercially reasonable. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ prior notice to such Grantor
of the time and place of any public sale or the time of any private sale is to
be made shall constitute reasonable notification; provided, however, that with
respect to Collateral that is (x) perishable or threatens to decline speedily in
value, or (y) is of a type customarily sold on a recognized market (including
but not limited to, Investment Property), no notice of sale or disposition need
be given. For purposes of this Article VI, notice of any intended sale or
disposition of any Collateral may be given by first-class mail, hand-delivery
(through a delivery service or otherwise), facsimile or email, and shall be
deemed to have been “sent” upon deposit in the U.S. Mails with adequate postage
properly affixed, upon delivery to an express delivery service or upon
electronic submission through telephonic or internet services, as applicable.
The Collateral Trustee shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Trustee may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)          Each Grantor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Goods, Computer Hardware and Software
Collateral, or Intellectual Property may be by lease or license of, in addition
to the sale of such Collateral. Each Grantor further agrees and acknowledges
that the following shall be deemed a reasonable commercial disposition: (i) a
disposition made in the usual manner on any recognized market, (ii) a
disposition at the price current in any recognized market at the time of
disposition, and (iii) a disposition in conformity with reasonable commercial
practices among dealers in the type of property subject to the disposition.

 

(c)          All cash Proceeds received by the Collateral Trustee in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Trustee in accordance with Section
3.4 of the Collateral Trust Agreement. The Collateral Trustee shall not be
obligated to apply or pay over for application noncash proceeds of collection or
enforcement unless (i) the failure to do so would be commercially unreasonable,
and (ii) the affected party has provided the Collateral Trustee with a written
demand to apply or pay over such noncash proceeds on such basis.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

25

 

 

(d)          The Collateral Trustee may do any or all of the following:
(i) transfer all or any part of the Collateral into the name of the Collateral
Trustee or its nominee, with or without disclosing that such Collateral is
subject to the Lien hereunder, (ii) notify the parties obligated on any of the
Collateral to make payment to the Collateral Trustee of any amount due or to
become due thereunder, (iii) withdraw, or cause or direct the withdrawal, of all
funds with respect to the Collateral Account, (iv) enforce collection of any of
the Collateral by suit or otherwise, and surrender, release or exchange all or
any part thereof, or compromise or extend or renew for any period (whether or
not longer than the original period) any obligations of any nature of any party
with respect thereto, (v) endorse any checks, drafts, or other writings in any
Grantor’s name to allow collection of the Collateral, (vi) take control of any
Proceeds of the Collateral, or (vii) execute (in the name, place and stead of
any Grantor) endorsements, assignments, stock powers and other instruments of
conveyance or transfer with respect to all or any of the Collateral.

 

SECTION 6.2. Securities Laws. If the Collateral Trustee shall determine to
exercise its right to sell all or any of the Collateral that are Capital
Securities pursuant to Section 6.1, each Grantor agrees that, upon request of
the Collateral Trustee, such Grantor will, at its own expense:

 

(a)          execute and deliver, and cause (or, with respect to any issuer
which is not a Subsidiary of such Grantor, use its reasonable efforts to cause)
each Pledged Interests Issuer or other issuer of the Collateral contemplated to
be sold and the directors and officers thereof to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts and
things, as may be necessary or, in the reasonable opinion of the Collateral
Trustee, advisable to register such Collateral under the provisions of the
Securities Act of 1933, as from time to time amended (the “Securities Act”), and
cause the registration statement relating thereto to become effective and to
remain effective for such period as prospectuses are required by law to be
furnished, and to make all amendments and supplements thereto and to the related
prospectus which, in the reasonable opinion of the Collateral Trustee, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the SEC applicable thereto;

 

(b)          use its reasonable efforts to exempt the Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary Governmental Approvals
for the sale of the Collateral, as requested by the Collateral Trustee;

 

(c)          cause (or, with respect to any issuer that is not a Subsidiary of
such Grantor, use its reasonable efforts to cause) each such Pledged Interests
Issuer or other issuer to make available to its security holders, as soon as
practicable, an earnings statement that will satisfy the provisions of Section
11(a) of the Securities Act; and

 

(d)          do or cause to be done all such other acts and things as may be
reasonably necessary to make such sale of the Collateral or any part thereof
valid and binding and in compliance with applicable law.

 

Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Collateral Trustee or the Secured Parties
by reason of the failure by such Grantor to perform any of the covenants
contained in this Section 6.2 and consequently agrees that, if such Grantor
shall fail to perform any of such covenants, it shall pay, as liquidated damages
and not as a penalty, an amount equal to the value (as reasonably determined by
the Collateral Trustee in good faith) of such Collateral on the date the
Collateral Trustee shall demand compliance with this Section 6.2.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

26

 

 

SECTION 6.3. Compliance with Restrictions. Each Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Trustee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, and each
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Trustee be liable nor accountable to such Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

SECTION 6.4. Protection of Collateral. The Collateral Trustee may from time to
time, at its option, perform any act which any Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Collateral Trustee may from time to time take any
other action which the Collateral Trustee deems reasonably necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

SECTION 6.5. Warranties. The Collateral Trustee may sell the Collateral without
giving any warranties or representations as to the Collateral. The Collateral
Trustee may disclaim any warranties of title or the like. Each Grantor agrees
that this procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1. Note Document. This Security Agreement is a Note Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor shall (unless otherwise expressly permitted under the terms of the Note
Documents) assign any of its obligations hereunder.

 

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Trustee in
accordance with the terms of the Collateral Trust Agreement and each Grantor and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

27

 

 

SECTION 7.4. Notices. Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be in writing
or by facsimile and addressed, delivered or transmitted to the appropriate party
at the address or facsimile number of such party specified on the signature
pages of this Security Agreement or at such other address or facsimile number as
may be designated by such party in a notice to the other party (in accordance
with the procedures specified in the Indenture, mutatis mutandis).

 

SECTION 7.5. Release of Liens. The security interests granted herein shall be
automatically released (a) in accordance with Sections 4.1 and 4.4 of the
Collateral Trust Agreement and (b) upon the occurrence of the Termination Date.
Upon any such release, the Collateral Trustee will, at the Grantors’ sole
expense, deliver to the Grantors, without any representations, warranties or
recourse of any kind whatsoever, all Collateral held by the Collateral Trustee
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such release.

 

SECTION 7.6. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.7, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 7.7. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 7.8. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.9. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT AND
ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF
PERFECTION OR NONPERFECTION, AND PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

28

 

 

THIS WRITTEN AGREEMENT AND THE OTHER NOTE DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 7.10. Counterparts. This Security Agreement may be transmitted and/or
signed by facsimile or other electronic transmission. The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on all
parties hereto. The Collateral Trustee may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or electronically transmitted document or
signature. This Security Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

SECTION 7.11. Additional Grantors. If at any time any Person is required to
become a “Grantor” hereunder pursuant to Section 4.17 of the Indenture, such
Person shall execute and deliver a Second Lien Pledge and Security Agreement
Supplement substantially in the form of Annex A hereto (each, a “Supplement”).
Upon such execution and delivery, any such Person shall become a “Grantor”
hereunder for all purposes under this Security Agreement, and each Schedule
hereto shall be automatically updated to reflect the information set forth on
each Schedule attached to the applicable Supplement.

 

SECTION 7.12. Intercreditor Agreement Controls.

 

(a)          Each Secured Party, by accepting the benefits of the security
provided hereby, (i) consents (or is deemed to consent), to the subordination of
Liens provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) the Collateral Trustee on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement and (iv) acknowledges (or is deemed
to acknowledge) that a copy of the Intercreditor Agreement was delivered, or
made available, to such Secured Party.

 

(b)          Notwithstanding any other provision contained herein, this Security
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of this Security Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy 

29

 

 

(c)          Without limiting the foregoing, at any time prior to the Discharge
of Priority Lien Obligations (as defined in the Intercreditor Agreement), any
provision hereof requiring any Grantor to deliver possession of any Collateral
to the Collateral Trustee, or to cause the Collateral Trustee to control any
Collateral, shall be deemed to have been complied with, if and for so long as
(i) the Intercreditor Agreement is in full force and effect and (ii) the
Priority Lien Collateral Agent shall have such possession or control for the
benefit of the Secured Parties and as bailee or sub-agent of the Collateral
Trustee as provided in the Intercreditor Agreement.

 

[Signature Pages Follow]

 

Second Lien Pledge and Security Agreement
and Irrevocable Proxy


30

 



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

 

  GRANTORS       ENERGY XXI GULF COAST, INC.         By: /s/ Antonio de Pinho  
  Name: Antonio de Pinho     Title: President         ENERGY XXI GOM, LLC      
  By: /s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President      
  ENERGY XXI TEXAS ONSHORE, LLC         By: /s/ Antonio de Pinho    
Name: Antonio de Pinho     Title: President         ENERGY XXI ONSHORE, LLC    
    By: /s/ Antonio de Pinho     Name: Antonio de Pinho     Title: President    
    ENERGY XXI PIPELINE, LLC         By: /s/ Antonio de Pinho     Name: Antonio
de Pinho     Title: President

 

Second Lien Pledge and Security

Agreement and Irrevocable Proxy 

 

 

 

  ENERGY XXI LEASEHOLD, LLC         By: /s/ Antonio de Pinho     Name: Antonio
de Pinho     Title: President       ENERGY XXI PIPELINE II, LLC         By: /s/
Antonio de Pinho     Name: Antonio de Pinho     Title: President         MS
ONSHORE, LLC         By: /s/ Antonio de Pinho     Name: Antonio de Pinho    
Title: President         Notice address for Grantors:   c/o Energy XXI Gulf
Coast, Inc.       1021 Main (One City Centre), Suite 2626   Houston, Texas 77002
  Attention: Bruce Busmire   Telephone No.: (713) 351-3033   Telecopier No.:
(713) 351-3333

  

Second Lien Pledge and Security

Agreement and Irrevocable Proxy 

 

 

  

  COLLATERAL TRUSTEE       U.S. BANK NATIONAL ASSOCIATION         By: /s/ Steven
A. Finklea     Name: Steven A. Finklea     Title: Vice President         Notice
address for Collateral Trustee:   5555 San Felipe St., Suite 1150   Houston,
Texas 77056   Attention:  Mauri J. Cowen   Telephone:  713-235-9206  
Facsimile:  713-235-9213



 

Second Lien Pledge and Security

Agreement and Irrevocable Proxy 

 

 

 

SCHEDULE I

to Security Agreement

 

Item A.           Pledged Interests.

 

1.          Corporations

 

Grantor   Pledged
Interests Issuer
(Corporation)   # of Shares Owned/
Type of Shares   Certificate
No.   # of Total
Outstanding
Shares   % of Total
Outstanding
Shares Owned Energy XXI Gulf Coast, Inc.   EPL Oil & Gas, Inc.   1,000 shares
common stock   ZQ00000668   1,000   100%

 

2.          Partnerships

 

Grantor   Pledged Interests Issuer
(Partnership)   Type of
Partnership
Interests Owned   % of Total
Partnership
Interests
Owned1              

 

3.          Limited Liability Companies

 

Grantor   Pledged Interests Issuer
(Limited Liability Company)   Type of Interests
Owned   % of Total LLC
Interests
Owned Energy XXI Gulf Coast, Inc.   Energy XXI GOM, LLC   Membership Interest  
100% Energy XXI Gulf Coast, Inc.   MS Onshore, LLC   Membership Interest   100%
Energy XXI GOM, LLC   Energy XXI Onshore, LLC   Membership Interest   100%
Energy XXI GOM, LLC   Energy XXI Texas Onshore, LLC   Membership Interest   100%
Energy XXI GOM, LLC   Energy XXI Pipeline, LLC   Membership Interest   100%
Energy XXI GOM, LLC   Energy XXI Pipeline II, LLC   Membership Interest   100%
Energy XXI GOM, LLC   Energy XXI Leasehold, LLC   Membership Interest   100%

 



 





1 If an entity holds both general partner and limited partner interests, please
specify (i) percent of general partner and limited partner interests owned and
(ii) percent of total partnership interests owned.

 

Schedule I-1

 

 

Item B.            Pledged Notes.

 

Grantor   Pledged Note
Issuer   Name and Date of
Pledged Note   Initial Aggregate
Principal Balance   Current
Outstanding
Principal Balance                  

 

Schedule I-2

 

 

SCHEDULE II

to Security Agreement

 

Item A-l.            Legal Name and Location.

 

Legal Name of Grantor   Location Energy XXI Gulf Coast, Inc.   Delaware Energy
XXI GOM, LLC   Delaware Energy XXI Onshore, LLC   Delaware Energy XXI Texas
Onshore, LLC   Delaware Energy XXI Pipeline, LLC   Delaware Energy XXI Pipeline
II, LLC   Delaware Energy XXI Leasehold, LLC   Delaware MS Onshore, LLC  
Delaware

 

Item A-2.          Place of business/chief executive office.

 

Grantor   Place of Business/Chief Executive Office Energy XXI Gulf Coast, Inc.  
c/o Corporation Trust Center
1209 Orange Street, Room 123
Wilmington, DE 19801 Energy XXI GOM, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002 Energy XXI Onshore, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002 Energy XXI Texas Onshore, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002 Energy XXI Pipeline, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002 Energy XXI Pipeline II, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002 Energy XXI Leasehold, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002 MS Onshore, LLC   1021 Main Street, Suite 2626
Houston,  TX 77002

 

Item A-3.          Taxpayer ID number.

 

Grantor   Taxpayer ID Number Energy XXI Gulf Coast, Inc.   20-4278595 Energy XXI
GOM, LLC   56-2140027 Energy XXI Onshore, LLC   20-0650308 Energy XXI Texas
Onshore, LLC   20-0650294 Energy XXI Pipeline, LLC   27-4165863 Energy XXI
Pipeline II, LLC   45-3938238 Energy XXI Leasehold, LLC   45-3948121 MS Onshore,
LLC   37-1708573

 

Schedule II-3

 

 

Item B.            Equipment.

 

Grantor   Equipment Location Energy XXI Gulf Coast, Inc.   N/A Energy XXI GOM,
LLC   Texas and Louisiana Energy XXI Onshore, LLC   Louisiana Energy XXI Texas
Onshore, LLC   Texas Energy XXI Pipeline, LLC   Texas and Louisiana Energy XXI
Pipeline II, LLC   Texas and Louisiana Energy XXI Leasehold, LLC   Texas and
Louisiana MS Onshore, LLC   Texas and Mississippi

 

Item C.            Inventory.

 

Grantor   Inventory Location Energy XXI Gulf Coast, Inc.   N/A Energy XXI GOM,
LLC   Texas and Louisiana Energy XXI Onshore, LLC   Louisiana Energy XXI Texas
Onshore, LLC   Texas Energy XXI Pipeline, LLC   Texas and Louisiana Energy XXI
Pipeline II, LLC   Texas and Louisiana Energy XXI Leasehold, LLC   Texas and
Louisiana MS Onshore, LLC   Texas and Mississippi

 

Item D.           Goods

 

Grantor   Goods Location Energy XXI Gulf Coast, Inc.   N/A Energy XXI GOM, LLC  
Texas and Louisiana Energy XXI Onshore, LLC   Louisiana Energy XXI Texas
Onshore, LLC   Texas Energy XXI Pipeline, LLC   Texas and Louisiana Energy XXI
Pipeline II, LLC   Texas and Louisiana Energy XXI Leasehold, LLC   Texas and
Louisiana MS Onshore, LLC   Texas and Mississippi

 

Schedule II-4

 

 

SCHEDULE II

to Security Agreement

 

Item E.            Merger or other corporate reorganization.

 

Energy XXI GOM, LLC changed its name from Marlin Energy Offshore, L.L.C. on
April 5, 2005. Marlin Energy Offshore, L.L.C. had previously changed its name
from Duke Energy Hydrocarbons, LLC on June 20, 2003.

 

Energy XXI Onshore, LLC is a successor by conversion of Energy XXI Texas, LP on
December 1, 2008.

 

Energy XXI Texas Onshore, LLC changed its name from Energy XXI Texas GP, LLC on
December 1, 2008. Energy XXI Texas GP, LLC had previously changed its name from
Marlin Texas GP, L.L.C. on April 5, 2006.

 

Item F.            (Reserved).

 

Item G.           Deposit Accounts, Securities Accounts and Commodity Accounts.

 

Deposit Accounts:

 

Grantor   Depositary Institution   Account Number Energy XXI Gulf Coast, Inc.  
BBVA Compass Bank   3804623571 Energy XXI Gulf Coast, Inc.   Regions Bank   011
4820374 Energy XXI Gulf Coast, Inc.   The Royal Bank of Scotland plc   RBSEXC
Energy XXI GOM, LLC   Regions Bank   011 4820390 Energy XXI GOM, LLC   Bank of
America Merrill Lynch   433772.1

 

Securities Accounts: N/A

 

Grantor   Securities Intermediary   Account Number                    


Commodity Accounts: N/A

 

Grantor   Commodities Intermediary   Account Number          

  

Schedule II-5

 

 

Item H.           Letter-of-Credit Rights.

 

N/A

 

Item 1.           Commercial Tort Claims.

 

Energy XXI GOM, LLC v. Comstock Offshore, LLC, Docket No. 06-10826, currently
pending in the United States District Court for the Eastern District of
Louisiana. Damages reasonably expected to be claimed is approximately
$2,600,000.

 

 

 

  

SCHEDULE III

to Security Agreement

 

INTELLECTUAL PROPERTY COLLATERAL

 

Item A.           Patent Collateral.

 

Issued Patents

Grantor

 

Patent No.

 

Issue Date

 

Country

 

Title

N/A                

 

Pending Patent Applications

Grantor

 

Serial No.

 

Filing Date

 

Country

 

Title

N/A                

 

Patent Applications in Preparation

Grantor

 

Docket No.

 

Expected
Filing Date

 

Country

 

Title

N/A                

 

Item B.           Trademark Collateral.

 

Registered Trademarks

Grantor

 

Trademark

 

Registration No.

 

Registration Date

  Country N/A                

 

Pending Trademark Applications

Grantor

 

Trademark

 

Serial No.

 

Filing Date

  Country N/A                

 

Trademark Applications In Preparation

Grantor

 

Docket No.

 

Expected
Filing Date

 

Country

 

Title

N/A                

 



 

 



 

Item C.           Copyright Collateral.

 

Registered Copyrights/Mask Works

Grantor

 

Registration No.

 

Registration Date

 

Country

 

Title

N/A                

 

Copyright/Mask Work Pending Registration Applications

Grantor

 

Serial No.

 

Filing Date

 

Country

 

Title

N/A                

 

Copyright/Mask Work Registration Applications In Preparation

Grantor

 

Docket No.

 

Filing Date

 

Country

 

Title

N/A                

 

 

 

 

ANNEX A

[FORM OF]

 

SECOND LIEN PLEDGE AND SECURITY AGREEMENT SUPPLEMENT

 

This SECOND LIEN PLEDGE AND SECURITY AGREEMENT SUPPLEMENT (this “Supplement”),
dated as of [_________________], 20[___], is made by [_________________], a
[_________________] (the “Additional Grantor”), in favor of U.S. BANK NATIONAL
ASSOCIATION, in its capacity as Collateral Trustee for the Secured Parties
pursuant to the Indenture.

 

WITNESSETH:

 

WHEREAS, Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Company”),
has issued its 11.000% Senior Secured Second Lien Notes due 2020 in an initial
aggregate principal amount of $1,450,000,000, pursuant to an Indenture dated as
of March 12, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Indenture”) by and among the Company, Energy XXI Ltd, as the
Parent and a Guarantor, Energy XXI USA, Inc., as Intermediate Holdco and a
Guarantor, the Subsidiary Guarantors party thereto from time to time and U.S.
Bank National Association, as the Trustee.

 

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries have entered into a Second Lien Pledge and Security Agreement and
Irrevocable Proxy dated as of March 12, 2015 (as amended, restated, supplemented
or otherwise modified from time to time, including as supplemented by this
Supplement, the “Security Agreement”) in favor of the Collateral Trustee for the
benefit of the Secured Parties;

 

WHEREAS, the Indenture requires the Additional Grantor to become a party to the
Security Agreement by executing and delivering this Supplement and grant to the
Collateral Trustee, for the ratable benefit of the Secured Parties, a security
interest in the Collateral;

 

WHEREAS, the board of directors or equivalent governing body of the Additional
Grantor has determined that the Additional Grantor’s execution and delivery of
this Supplement and it becoming a party to the Security Agreement may reasonably
be expected to provide substantial benefit to the Additional Grantor, directly
or indirectly, and are in the best interests of the Additional Grantor;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.          Defined Terms. Capitalized terms used and not defined herein
have the meanings ascribed to such terms in the Indenture or Pledge and Security
Agreement.

 

 

 

 

SECTION 2.          Agreement. In accordance with Section 7.11 of the Security
Agreement, the Additional Grantor, by its signature below, hereby becomes a
“Grantor” under the Security Agreement in all respects and for all purposes,
with the same force and effect as if originally named therein as a “Grantor”,
and the Additional Grantor hereby (a) agrees to all of the covenants (including,
without limitation, those set forth in Section 4 of the Security Agreement),
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) makes each representation and warranty set forth in Section 3
of the Security Agreement with regard to itself (assuming that all references in
such Section 3 to the “date hereof” refer to the date of this Supplement), after
giving effect to Section 4 hereof. After the date hereof, each reference to a
“Grantor” in the Security Agreement shall be deemed to include the Additional
Grantor. The Security Agreement is hereby incorporated herein by reference.

 

SECTION 3.          Grant of Security Interest. In furtherance of the foregoing
and to secure the prompt and indefeasible payment in full and performance of all
Secured Obligations, the Additional Grantor hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Collateral Trustee,
for its benefit and the ratable benefit of each of the Secured Parties, and
hereby grants to the Collateral Trustee, for its benefit and the ratable benefit
of each of the other Secured Parties, a continuing security interest in all of
the Additional Grantor’s property of the type described in Section 2.1 of the
Security Agreement, whether now or hereafter existing, owned or acquired by the
Additional Grantor, and wherever located.

 

SECTION 4.          Schedules. Schedule I, Schedule II and Schedule III of the
Security Agreement are hereby automatically updated to include the information
set forth on Schedule I, Schedule II and Schedule III attached hereto,
respectively.

 

SECTION 5.          Governing Law. THIS SUPPLEMENT AND ANY CLAIM OR CONTROVERSY
RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE, SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT
TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR NONPERFECTION, AND
PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

 

SECTION 6.          Waiver. Notice of acceptance of this Supplement and of the
Security Agreement, as supplemented hereby, is hereby waived by the Additional
Grantor.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by its duly authorized representative as of the date first above
written.

 

  Very truly yours,           [NAME OF ADDITIONAL GRANTOR]             By:      
Name:       Title:             Notice Address:                    

 

 

 

 

SCHEDULE I

to Supplement

 

Item A.           Pledged Interests.

 

1.          Corporations

  



Grantor   Pledged
Interests Issuer
(Corporation)  

# of Shares Owned/

Type of Shares

  Certificate
No.   # of Total
Outstanding
Shares   % of Total
Outstanding
Shares Owned [Additional Grantor]                    



 

2.          Partnerships

 

Grantor   Pledged Interests Issuer
(Partnership)  

Type of
Partnership

Interests Owned

 

% of Total
Partnership
Interests

Owned2

[Additional Grantor]            

 

3.          Limited Liability Companies

 

Grantor   Pledged Interests Issuer
(Limited Liability Company)   Type of Interests
Owned   % of Total LLC
Interests
Owned [Additional Grantor]                          

 

Item B.            Pledged Notes.

 

Grantor   Pledged Note
Issuer   Name and Date of
Pledged Note   Initial Aggregate
Principal Balance   Current
Outstanding
Principal Balance [Additional Grantor]                

 



 



2 If an entity holds both general partner and limited partner interests, please
specify (i) percent of general partner and limited partner interests owned and
(ii) percent of total partnership interests owned.

 



 

 



 

SCHEDULE II

to Supplement

 

Item A-l.            Legal Name and Location.

 

Legal Name of Grantor   Location [Additional Grantor]    

 

Item A-2.          Place of business/chief executive office.

 

Grantor   Place of Business/Chief Executive Office [Additional Grantor]    

 

Item A-3.          Taxpayer ID number.

 

Grantor   Taxpayer ID Number [Additional Grantor]    

 

Item B.            Equipment.

 

Grantor   Equipment Location [Additional Grantor]    

 

Item C.            Inventory.

 

Grantor   Inventory Location [Additional Grantor]    

 

Item D.           Goods

 

Grantor   Goods Location [Additional Grantor]    

 

 

 

 

Item E.            Merger or other corporate reorganization.

 

[_________]

 

Item F.            (Reserved).

 

Item G.           Deposit Accounts, Securities Accounts and Commodity Accounts.

 

Deposit Accounts:

 

Grantor   Depositary Institution   Account Number [Additional Grantor]        

 

Securities Accounts:

 

Grantor   Securities Intermediary   Account Number [Additional Grantor]        

 

Commodity Accounts:

 

Grantor   Commodities Intermediary   Account Number [Additional Grantor]        

 

Item H.           Letter-of-Credit Rights.

 

[_________]

 

Item 1.           Commercial Tort Claims.

 

[_________]

 

 

 

  

SCHEDULE III

to Supplement

 

INTELLECTUAL PROPERTY COLLATERAL

 

Item A. Patent Collateral.

 

Issued Patents

Grantor

 

Patent No.

 

Issue Date

 

Country

 

Title

[Additional Grantor]                

 

Pending Patent Applications

Grantor

 

Serial No.

 

Filing Date

 

Country

 

Title

[Additional Grantor]                

 

Patent Applications in Preparation

Grantor

 

Docket No.

 

Expected
Filing Date

 

Country

 

Title

[Additional Grantor]                

 

Item B. Trademark Collateral.

 



Registered Trademarks Grantor   Trademark   Registration No.   Registration Date
  Country [Additional Grantor]                



 

Pending Trademark Applications

Grantor

 

Trademark

 

Serial No.

 

Filing Date

  Country [Additional Grantor]                

 

Trademark Applications In Preparation

Grantor

 

Docket No.

 

Expected
Filing Date

 

Country

 

Title

[Additional Grantor]                

 

 

 

 

Item C. Copyright Collateral.

 

Registered Copyrights/Mask Works

Grantor

 

Registration No.

 

Registration Date

 

Country

 

Title

[Additional Grantor]                

 

Copyright/Mask Work Pending Registration Applications

Grantor

 

Serial No.

 

Filing Date

 

Country

 

Title

[Additional Grantor]                

 

Copyright/Mask Work Registration Applications In Preparation

Grantor

 

Docket No.

 

Filing Date

 

Country

 

Title

[Additional Grantor]                

 

 

